 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHEHUGHES TOOLCOMPANYamdINDEPENDENT METAL WORKERSUNION LOCALS 1 AND2,CUA.Case No.89-CA-185.July 15,1952Decision and Order -On November 5, 1951, Trial Examiner Allen MacCullen issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase,l and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following modifications andadditions.21.We do not agree with the Trial Examiner that the Respondentunlawfully refused to bargain with the Union concerning contractingwork out.The 1946 contract between the Respondent and UnitedSteelworkers of America, CIO, the Union's predecessor as bargainingagent, contained an elaborate management clause which providedamong other things :The Company shall have resposibilities for decision, subject toprocedures and conditions herein agreed upon, concerning : rightto subcontract or to have work done by independent contrac-tors .. . .Subsequently in the same year, the Steelworkers was supplanted as.bargaining representative by the Union.The new bargaining repre-sentative and the Respondent then entered into negotiations for a newcontract.According to the uncontradicted testimony concerning thesenegotiations, the Respondent proposed that the managementclause inthe Steelworkers contract be carried over unchanged in the new agree-ment.The Union expressed opposition to the language, but not the,intent of the clause.The lawyers for the Union and the Respondent'The Respondent has requested oral argument.The request Is denied inasmuch as the.record and briefs, in our opinion,adequately set forth the issues and the positions of theparties2Subsequent to the hearing,the Respondent moved to reopen the record to Introduceinto evidence the May 16,1950,letter from the Union to the Respondent in which wascontained a proposal for a contracting work out clause subsequently rejected by the,Respondent.In view of our finding,infra,that the Respondent did not unlawfully refuseto bargain about contracting work out, this letter has become irrelevant.Accordingly,the motion to reopen the record is hereby denied.100 NLRB No. 39. THE HUGHES TOOL COMPANY209thereupon agreed upon the following clause as preserving the manage-ment rights enjoyed under the Steelworkers contract.Company shall continue to have all of the rights which it hadprior to the execution of this agreement except such rights as.are relinquished herein.When the Respondent's industrial relations director expressed doubtthat the clause accomplished the objective of the parties, the Union'sattorney assured him that it did so.The clause was thereupon in-cluded in the initial contract signed by the Respondent and the Unionin 1946 and was carried over unchanged in subsequent contracts, in-cluding the present one.We believe that the evidence fairly establishes that the present man-agement clause preserved to the Respondent the management rightswhich were set forth in detail in the 1946 contract with the Steelwork-ers.One of these rights vested in the Respondent the exclusive re-sponsibility for decision concerning subcontracting.The Union there-by waived any right, it might otherwise have had, to require the Re-spondent to bargain concerning subcontracting during the term of theexisting agreement.Hence, the Respondent was not obligated to,comply with the Union's sweeping demand for information aboutsubcontracting only 3 months after the signing of the agreement andapproximately 21 months before its expiration.Such informationwas irrelevant to any statutory right which the Union then possessed.Accordingly, we find, contrary to the Trial Examiner, that the Re-spondent did not unlawfully refuse to bargain with the Union con-cerning subcontracting .32.We agree with the Trial Examiner that the Respondent unlaw-fully refused to bargain with the Union concerning employees trans-ferred to the gun plant. It is unnecessary to decide whether, in theabsence of a proposal by the Respondent to amend the contract to,protect the seniority rights of transferred employees, the Respondentcould have been required to bargain on this subject during the contractterm.The fact is that the Respondent voluntarily reopened the con-tract for the negotiation of a seniority provision relating to trans-ferred employees 4At that time, if not before, the Union was entitledto relevant information in the possession of the Respondent whichwould enable it to understand and bargain intelligently concerningthe Respondent's proposed amendment.58SeeTimken Roller Bearing Co v. N. L.R. B., 161 F. 2d 949(C. A. 6). In view of thisfinding, we find it unnecessary to decide whether the reopening"on the question of wagesonly"clause also acted as a waiver of the right to reopen the contract on the issue ofsubcontracting4 Seniority is of course a proper subject matter for collective bargaining.So is thematter of transfer of employees to another plant.Brown-McLaren Manufacturing Com-pany,34 NLRB 984, 1007.5 Southern Saddlery Company,90 NLRB 1205. '210DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn March 26, 1951, the Union asked the Respondent for certainitems of information which it asserted would be helpful in the bargain-ing negotiations.The Respondent refused the request upon theground that the information asked for pertained to employees at thegun plant for whom the Union was not the bargaining representative.Despite the Union's assurance that it was not concerned with thestatus of employees while working at the gun plant, the Respondentpersisted in its refusal to give any of the information.6Some of the information requested by the Union was clearly relevantto the subject matter of the proposed negotiations. In this circum-stance, we are not called upon to decide whether all of it was relevant.By its adamant refusal to furnishanyof the information, the Respond-ent failed in its statutory duty to bargain in good faith.'3.We agree with the Trial Examiner that the Respondent violatedSection 8 (a) (5) of the Act by refusing to give the Union wage in-formation concerning salaried employees in the unit.The Union's request for information concerning rate classifications,rate ranges, present rates, and rate history for salaried employees inthe unit is clearly relevant under Board and court decision's.s It wasentitled to such information in order that it might be able to deter-mine for itself whether the Respondent was complying with the terms,of the agreement.4.We also agree with the Trial Examiner that the Respondentunlawfully refused to bargain by failing and refusing to give theUnion wage data 9 and information about productivity.As a defense the Respondent contends that the request for informa-tion was in such form that it did not understand what was wanted.But in contemporaneously refusing to give the Union the specificinformation asked for, the Respondent pleaded not unintelligibility,but pertinence 10 It neither claimed unintelligibility nor asked forclarification.We therefore reject this defense as an afterthought.6 In its April 3, 1951, letter to the Respondent,the Union said : "It is not now ourpurpose to concern ourselves with the status of employees while they are working atDickson Gun Company, but we do think it appropriate to bargain with you concerningwhat status some of those employees will have upon their return to the Hughes ToolCompany."7The Jacobs Manufacturing Company,94 NLRB 1214,enfd.196 F. 2d 680 (C. A 2),30 LRRM 2098;Southern Saddlery Company,90 NLRB 1205.8N L R B. v Yawman&Erbe ManufacturingCo , 187 F 2d 947 (C A. 2),enforcing89 NLRB 881,N L if. B.v.Union ManufacturingCo, 179 F. 2d 511 (C. A.5) ;AluminumOre Co v. N.L. B B.,131 F 2d 485 (C. A.7) ; Leland-aiford Company,95 NLRB 1306;General ControlsCo., 88 NLRB 1341.We note that at the hearing,the Respondent'sindustrial relations director expressed willingness to furnish all this information-s See cases cited in footnote 8,supra.10 In reply to a complaint from the Union that it had not received the data requested,Vice-President Ayers said:"In our letter of July 19, 1951, from the Industrial RelationsDirector to you,we supplied thepertinent datarequired for the submitting of wageincrease information to the wage Stabilization Board. . . As in the past in our wagenegotiations with you, we are happy to supply data that ispertinentto the negotiations.We do not feel that the information you requested regarding productivity ispertinent inconnection with present negotiations."(Emphasis supplied.) THE HUGHESTOOL COMPANY211The Respondent further asserts that it was not required to furnishinformation as to changes in productivity because, under -WageStabilization Board formulae, such an increase will be approved bythat Board only if the employer warrants that he will not use sucha wage increase as a basis for seeking a price increase, a warranty whichthe Respondent is -unwilling to give.,,"This amounts to saying thatbargaining on a productivity wage increase will be fruitless, becausethe Respondent is unwilling to agree to the conditions attached tosuch wage increases by the Wage Stabilization Board and thereforethat the Respondent is relieved of any obligation to bargain on thissubject at all.But this attitude does not meet the statutory standardof good faith bargaining.12The duty to bargain collectively presupposes negotiations be-tween the parties carried on in good faith, with a common willing-ness among the parties to discuss freely and fully their respectiveclaims and demands and, when they are opposed, justify themon reason. . . It contemplates a meeting between the contracting,.parties with open minds and a sincere desire to reach an -agree,ment in a spirit of cooperation. . . Although it does not compelthe making of any agreement between employer and employees,... it contemplates the making of contracts satisfactory to bothemployer and employees.13 (Emphasis supplied.)5.We agree with the Trial Examiner that the subsequent wageagreement did not render moot the refusal to bargain on wagematters."The RemedyWe have found that the Respondent failed to bargain with theUnion by refusing to furnish certain relevant information.Accord-ingly, we will order the Respondent to supply such information tothe Union upon request.Because of the limited scope of the Respondent's refusal to bargain,and because of the absence of any indication that danger of other un-fair labor practices is to be anticipated from the Respondent's conductin the past, we shall not order the respondent to cease and desistfrom the commission of any other unfair labor practices 15OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor Relationsu WSB Resolutions 22 and 23, adopted June 6, 1951, 17 F. R. 23, CCH Emergency LaborLaw, par. 18,006 31.12N. L. R. B. v. Hopper Manufacturing Company,170 F. 2d 962 (C. A. 6).'IN. L. R. B. v. Kentucky UtilitiesCo., 182 F. 2d 810, 813 (C. A. 6).1*N. L. R. B. v. American National InsuranceCo., 343 U. S. 395, 30 LRRM 2147;Yawman & Erbe Manufacturing Company, supra.15General Controls Co.,88 NLRB 1341.227260-53-vol. 100-15 212DECISIONSOF NATIONALLABOR RELATIONS BOARDBoard hereby orders that the Respondent, The Hughes Tool Com-pany,Houston, Texas, its officers, agents, successors, and assigns,-shall:1.Cease and desist from refusing to bargain collectively with Inde-pendent Metal Workers Union, Locals 1 and 2, CUA, as the exclusiverepresentative of all journeymen, carpenters, and apprentices at theRespondent's Houston, Texas, plant, including all other hourly paidnonsupervisory production and maintenance employees; all nonsuper-visory salaried employees. working in the production area excepttimekeepers; excluding the carpenter foremen, all journeymen main-tenance pipefitters and apprentices, the foreman, executives, super-visory, clerical, office and professional employees, electrical employees,print shop employees, industrial relations department employees, ac-counting department employees, other than shop clerks, all, engi-neering department employees except mechanics, helpers, and laborersin, the laboratory, and cafeteria employees, by refusing, to, furnishrelevant information with respect to the transfer of employees to theHughes Gun Company, and with respect to salaried and other em-ployees in the unit.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :,(a) In order to enable Independent Metal Workers Union, Locals1 and 2, CUA, to discharge its functions as stautory representative ofthe employees in 'the appropriate unit, furnish upon request to thatlabor organization (1) all relevant information with respect to thetransfer of employees from the unit which it now represents to the'Hughes Gun Company; (2) all relevant information with respect torate classifications, rate ranges, present rates, and rate history forsalaried employees in the unit; and (3) all other relevant wage datafor employees in the unit for the period from January 15, 1950, toJuly 1, 1951, including names, classifications, rates of pay and ratespaid, and changes in productivity.(b)Post at its plant in Houston, Texas, copies of the noticeattached hereto and marked "Appendix A." 16Copies of said notice,to be furnished by the Regional Director for the Sixteenth Region,shall, after being duly signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof and main-tained by it for at least sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that such notices are not altered, defaced, or coveredby any other material.16 In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." THE HUGHES TOOL COMPANY213(c)Notify the Regional Director for the Sixteenth Region inwriting, within ten (10) days from the receipt of this Decision, ofthe steps taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed, insofar as it alleges that the Respondent violated Section 8(a) (1) and (5) of the Act by refusing to bargain collectively in goodfaith with respect to contracting work out, recalled employees, andjob contents (time-study reports).CHAIRMANHERZOG and MEMBER STYLEStook no part in the con-siderationof the above Decision and Order.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies.of the National LaborRelations Act, we hereby notify our employees that :WE WILL, upon request, furnish to INDEPENDENT METALWORKERS UNION, LOCALS 1 AND 2, CUA, as the exclusive repre-sentative of all the employees in the bargaining unit describedherein, all relevant information with respect to the transfer ofemployees from the unit which it now represents to the HughesGun Company, rate classifications, rate ranges, present rates, andrate history for salaried employees in the unit, all other relevantwage data for employees in the unit, including names, classifica-tions, rates of pay and rates paid, and changes in productivity,for the period from January 15, 1950, to July 1, 1951.The bargaining unit is: All journeymen, carpenters, andapprentices at the Respondent's Houston, Texas, plant, includingall other hourly paid nonsupervisory employees working in theproduction area except timekeepers; excluding the carpenterforemen, all journeymen maintenance pipefitters and apprentices,the foreman, executives, supervisory, clerical, office and profes-sional employees, electrical employees, print shop employees, in-dustrial relations department employees, accounting departmentemployees, other than shop clerks, all engineering departmentemployees exceptmechanics,helpers,and laborers in thelaboratory, and cafeteria employees.THE HUGHES TOOL COMPANY,Employer.Dated -------------------- By ---------------------------------(Representative)(Title) 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for sixty (60) days from the datehereof, and must not be altered, defaced, or covered by any othermaterial.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon charges duly filed by Independent Metal Workers Union, Locals 1 and 2,CUA, herein called the Union, the General Counsel of the National LaborRelations Board,' by the Regional Director for the Sixteenth Region, (FortWorth, Texas) issued a complaint dated July 10, 1951, against the Hughes ToolCompany, herein called the Respondent, alleging that Respondent had engagedin and was engaging in unfair labor practices affecting commerce within themeaning of Section 8 (a) (1) and (5) and Section 2 (6) and (7) of the NationalLabor Relations Act, as amended, 61 Stat. 136, herein called the Act.With respect to the unfair labor practices the complaint alleged in substancethat the Respondent on or about October 23, 1950, and at all times thereafterrefused to bargain collectively with the Union.In its answer duly filed at the opening of the hearing,' Respondent admittedcertain allegations of the complaint, but specifically denied the commission of any-unfair labor practices.-Pursuant to notice, a hearing was held on August 6 and 7, 1951, at Houston,Texas, before the undersigned Trial Examiner, duly designated by ' the ChiefTrial Examiner.The General Counsel, Respondent and the Union were repre-sented by counsel.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence pertinent to the issues was afforded to allparties.At the hearing General Counsel moved to amend paragraph 8 of the complaintby the addition of a subparagraph (f), reading as follows: "Wage data andclassifications of employees with their rates of pay."Respondent's objectionswere overruled, and the complaint was amended by the addition of this sub-paragraph (f).'At the conclusion of the hearing, all parties were afforded an opportunityto present oral argument and to file briefs and proposed findings of fact.General Counsel rresented oral argument, and Respondent filed a brief with theundersigned.Upon the entire record in this case, from his observation of the witnesses,and consideration of the argument of counsel and brief filed, the Trial Examinermakes the following :FINDINGS OF FACT1.THE BUSINESSOF RESPONDENT,Respondent is, and has been at all times material hereto, a corporation dulyorganized and existing by virtue of the laws of the State of Delaware, havingits principal office and place of business in Houston, Texas, and is now and hasI The General Counsel and his representative are herein referred to as General Counsel,and the National Labor Relations Board as the Board.2Respondent requested permission to file an oral answer on the record.General Counselmade no objection and the request was granted by the Trial Examiner.&Respondent claimed no surprise and made no request for additional time to prepareany defense It may have had to the amended charge. It thereafter fully cross-examinedGeneral Counsel'switnesses and offered testimony in relation to the subject matter ofthe amendment,and the matter was fully litigated. THE HUGHES TOOL COMPANY _215been at all times herein mentioned continuously engaged at said place of businessin the manufacture, sale, and distribution of specialized oil well drilling equip-ment and related products.In the course and conduct of its business in Houston, Texas, during the calen-dar year 1950, which period is representative at all times material hereto,Respondent purchased raw materials consisting principally of metals valued inexcess of $1,000,000, more than 75 percent of which were shipped to Houstonfrom points outside the State of Texas.During the same period Respondentproduced specialized oil well drilling. equipment valued in excess of $1,000,000,more than 75 percent of which were sold and shipped from Houston, Texas, topoints outside the State of Texas.The Trial Examiner finds that Respondent is engaged in commerce within themeaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDIndependentMetal WorkersUnion,Locals1 and2,CUA,is a labor organiza-tion admitting to membership employees of Respondent.III.THE UNFAIR LABOR PRACTICESA. The refusal to bargain'1.The appropriate unitThe complaint alleges, Respondent admits, and the Trial Examiner finds thatthe following employees constitute a unit appropriate for the purpose of col-lective bargaining within the meaning of Section 9 (b) of the Act :All Journeymen, carpenters, and apprentices at the Respondent'sHoustonplant, including all other hourly paid nonsupervisory productionand maintenanceemployees; all nonsupervisory salaried employees working in the productionareaexcept timekeepers ; excluding the carpenter foremen, all Journeymenmaintenance pipefitters and apprentices, the foreman, executive, supervisory,clerical, office and professional employees, electrical employees, print shop em-ployees, industrial relations department employees, accounting departmentemployees, other than shop clerks, all engineering department employees exceptmechanics, helpers, and laborers in the laboratory, and cafeteria employees.2.Certification of the UnionOn April 20, 1950, the Union was certified by the Board as the exclusive repre-sentative for the purpose of collective bargaining of all employees in the above-mentioned unit a3.The refusal to bargain; sequence of eventsOn November 18, 1946, Respondent and the Union entered into the firstcollective bargaining contract (an interim agreement), and on April 1, 1947,a formal contract was entered into, effective for 1 year from November 18, 1946;on December 16, 1947, a new contract was entered into effective for 2 years fromNovember 18, 1947, which contract further provided that if not terminated atthe end of the 2-year period by 60 days prior written notice by one party to theAs there was little, if any, conflict in the testimony of the witnesses, the testimony ofall witnesses is credited by the Trial Examiner, except as may be specifically noted herein.The findings of fact are stated without reference to particular witnesses, except whereit is necessary for clarity.5Hughes Toot Company,Case Nos. 39-RC-127, 128, and 133. 216DECISIONS- OF NATIONAL' LABOR RELATIONS BOARDother, the contract would continue in effect thereafter from year to year.On-August 1, 1950, Respondent and the Union entered into the present contract,which is effective for 2 years beginning August 1, 1950.The complaint charges that on or about October 23, 1950, Respondentrefused-to bargaincollectively with the Union in respect to (a) contracting work out;-(b) transferring employees from Respondent's employ to the Hughes Gun bom-study reports) ; and (f) wage data and classifications of employees with theira.Contracting work outOn October 23, 1950, T. B. Everitt, president of Local #1 of the Union, wroteto J. M. Delmar, Respondent's director of industrial relations, as follows :As you know, we have consistently taken the position that the Companydoes not have the right under the Collective Agreement to contract workout so as to deprive our members of work, particularly in instances wherewe have in the past performed such work.However, our efforts to police the contract and to evaluate the problemare hindered by our limited access to information.We therefore respectfully request that the Company advise us,in suchform as it deems appropriate, of the number of contracts (exclusive ofcontracts involving construction work) let to outside contractors during thepast twelve months, including contracts now in progress, showing the con-tract price of each, the approximate man hours involved in each, and thenature of such work.We do not wish to be arbitrary in this demand forinformation, and would be willing to discuss why the furnishing of any orall of the above items would impose too great a burden on the Company. Asa matter of fact, we would be willing to assist the Company in any way' incompiling this information.We do, however, firmly request that the Com-pany furnish to us information illustrating the past extent of the contractwork practice so that we can take steps to protect our membership.We further and separately request that within fifty (50) days of the datethat each new contract is let (exclusive of contracts relating to constructionwork) the Company advise us of the letting of the contract,the name ofthe contractor to whom the contract is let, the contract price, the approxi-mate man hours involved, the nature of the work, and, if the Companydesires, a brief statement as to why it was contracted out.On November 16, 1950, Everitt wrote to H. E. Rogers, Respondent's vice presi-dent manufacturing,renewingthe request for the informationdemanded onOctober 23, 1950, in which letter Everitt referred to a conference with Rogersat which conference Rogers had declined to furnish the informationdemanded,except that Respondent would advise the Union when new contractswere made,without giving the specific information demanded by the Union.On November 20, 1950, in a letter from Delmar to Everitt, receipt of the twoletters of October 23 and November 16, 1950, was acknowledged,and in additionRespondent advised the Union :The company desires to afford the union every reasonable opportunityto police the contract between the company and the union,but at thesame time,it believes that the requestsmadein the twounion letters un-reasonable and that the company is not required by the termsof eitherthe law or the contract to furnish such information. THE HUGHES TOOL COMPANY217- .On December .12, 1950, Everitt again wrote Delmar asking what informationRespondent would give the Union in connection with the contract work problem,and Delmar replied on December 14, 1950, that Respondent's position remained,the same asexpressed in the letter of November 20, 1950.Everitt testified that the contracting of work to outside contractors affectedthe hours of work and the rates of pay of members of the Union, and that theUnion desired the information to determine how many employees had beenreduced and down-graded in classification as the result of contracting work tooutside contractors; that for the last 2 or 3 years the Union had protested to-Respondent concerning the contracting of work to outsiders, and during thenegotiations preceding the contract of August 1, 1950, the Union proposed aclausein the contract giving the Union certain rights with respect to worknormally performed by members of the unit which Respondent proposed tocontract to outsiders.Respondent refused to bargain on this issue, and thecontract was executed with no reference to contracting work out.Respondent contends that it has the exclusive right underthe "ManagementClause" in all of its contracts with the Union to contract work to outside con-tractors, and that the Union by entering into the agreement of August 1, 1950,is bound by the termsof the management clause and haswaived its right tobargain concerning this matter.ArticleXXV, "Management Clause" in thecontract of August 1, 1950, and in all prior contracts with the Union,reads asfollows :Company shall continue to have all the rights which it had prior to theexecution of this agreement except such rights as are relinquished herein.InTide Water Associated Oil Co.,85 NLRB 1096, the Board, in construinga management clause as related to a refusal to bargain on a retirement allow-ance plan, said :We are reluctant to deprive employees of any of the rights guaranteed themby the Act in the absence of a clear and unmistakable showing a waiver ofsuch rights.It is clear that the management clause in the present contract does not show aspecific waiver of the right to bargain concerning contracting work to outsidecontractors.Respondent urges, however,that the present management clausemust be interpreted by a- consideration of the facts surrounding the draftingof this clause.The contract dated April 6, 1946, with the United Steel Workers, CIO, thepredecessor union, containedthe followingmanagement clause:The Union hereby recognizes that the Company has sole jurisdiction overallmatters concerning the management of the plant, including but notlimited to : location of plants, products and quantities thereof to be manu-factured, processes and methods of manufacturing, source of materials andsupplies, disposition of products, standards of production and inspection,hiring, training, and supervision of the working force.The Company shallhave responsibility for decision, subject to procedures and conditions hereinagreed upon, concerning: right to subcontract or to have work done byindependent contractors, rehire, transfer, promotion, discipline, selection ofsupervisory employees,suspensionor discharge for cause, relieving employ-ees from duty because of lack of work or for other legitimate reason, andrules for the conduct of employees and operation of plant; provided, thatthe provisions of this section will not be used for purposes of discriminationagainst any employee because he is not a member of a labor union. K218DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll rights not specifically granted to the Union or employees under thiscontract are reserved by the Company.In the negotiations leading to the first contract, with the Union on Novem-ber 13, 1946, Respondent sought to have the same management clause includedIn the contract.The Union objected and after some bargaining the presentclause wasagreed upon.Respondent contends that the present clause reservesto it all of the rights enumerated in the management clause contained in thecontract with the United Steel Workers, CIO, including the right to contractwork out without reference to the Union e The Trial Examiner cannot agree.It is clear from the testimony of Everitt, who participated in all of the negotia-tions covering all of the contracts executed with the Union, that Everitt did notunderstand that the Union had waived its right to bargain concerning the con-tf^cting of work to outside contractors.Everitt testified that the contractingof work outside had not been excessive until the last 3 or 4 years. On cross-examination Everitt was asked :Q. Is it your contention that under your provision in the contract or anyway, the Company does not have a right to willy-nilly contract out anythingto any subcontractor it,wants to?A.Well, that is questionable.The fact that the Union refused to agree to the waiver of certain definiterights as expressed in the old contract with the CIO, but rather insisted uponthe more general provisions of the present contract, does not support Respond-ent's position that the Union has, by agreeing to the present contract, waivedits right to bargain on contracting work to outside contractors.On the con-trary, the evidence shows that there was no clear and unmistakable waiver by`the-Union of its right to bargain on this question.Based on all of the evidence, the Trial Examiner finds that tile Union did notwaive its right to bargain on the question of contracting work to outside,contractors.We come now to a more troublesome question-whether the Union havingentered into the contract on August 1, 1950, was foreclosed from bargainingon the question of contracting work to outside contractors while that contractwas in force.The contract of August 1, 1950, contained nothing with referenceto this question.Following the decision of the Board inAlliedMills, Inc.,82NLRB 854, it is clear that the Union is not foreclosed from bargaining on thisissue.In that case the Board decided that the provisions of Section 8 (d) ofthe Act' were limited to terms and conditions embodied into a writing, and6 Delmar testified that at a meeting prior to the execution of the contract dated November18, 1946,when the revised management clause was discussed,at which meeting Tom MartinDavis,representing the Union,was present,the following occurred :Q.Do you recall a remark made by Mr.Tom MartinDavis at thattime about thenew clause contained in the document marked for identification as Respondent'sExhibit 2?A. Yes, because I personally differed even with you [the attorney for Respondent]on the Management Clause and was holding for the clause we had in the CIO con-tract;and Mr.Davis stated to me, "Jimmy,thiswill give you the same thing asyou now have in the CIO contract."It is significant that Delmar was in doubt whether the new clause was sufficient.WhatDavis thought is of course,evidence of the intention of the parties,but is not sufficientto establish a clear and unmistakable waiver as required in theTide Water AssociatedOatCo. case.7 "Theduties so imposed shall not be construed as requiringeitherparty to discuss oragree to any modification of the terms and conditions contained in a contract for a fixedperiod, if such modification is to become effective before such terms and conditions canbe reopened under the provisions of the contract." THE HUGHES TOOL COMPANY219that as to unwritten terms dealing with wages, hours, and other terms andconditions of employment not included in the written agreement, the obligationremained on both parties to bargain continuously.InJacobsManufacturing Company,94 NLRB 1214, the Union invoked thereopening clause of an existing contract to discuss wage rates.At the sametime the Union sought to bargain as to an existing group insurance plan andalso to consider pensions.At the time of the negotiations preceding the execu-tion of the existing contract, the parties bargained with reference to the groupinsurance plan, and certain changes were made in the plan.No reference wasmade in the written contract to the group insurance plan.The question of pen-sions was new and had not previously been discussed by the parties, and therewas no reference to this subject in the contract.In a split decision, Chairman Herzog and Members Houston and Styles, speak-ing for a majority of the Board, decided that as pensions had not previouslybeen bargained upon by the parties, Respondent violated -Section 8 (a)(5) byrefusing to bargain with the Union on this matter.Chairman Herzog, however,was of the opinion that as the parties had bargained on the question of insurance,that further bargaining on this subject was foreclosed while the agreement was ineffect, even though insurance was not expressly included in the written contract.Member Murdock in a separate dissenting opinion, found that "Inasmuch asthe Union never requested bargaining on pensions and insurance independentand divorced from a discussion of wageratesunder the reopening clause, theRespondent's willingness to bargain thereon independently was never put to test.It thus cannot be said to have refused to bargain thereon independently pur-suant to an obligation so to bargain under theAlliedMillsandTideWaterdoctrine."In the present case we have an independent request by the Union, divorcedfrom any other request, to bargain on an issue clearly affecting the conditionsof employment and the wages of the employees included in the unit.There wasno bargaining by the parties during the negotiations leading to the execution ofthe agreement of August 1, 1950, on this subject. It is true that the Union didraise the issue, but Respondent refused to bargain on the matter as distinguishedfrom the situation inJacobs Manufacturing Company, supra,where there wasat least some bargaining on insurance and Respondent made some modificationsin the plan.Respondent has urged that Article XXVII, particularly sections 1 to 4thereof, forecloses future discussions on matters not contained in the agreementas effectively as did the provisions in the General Motors contract, referred to inthe Board's decision in JacobsManufacturing Company, supra.The TrialExaminer cannot agree. In the General Motors contract the parties agreed that"for the life of this agreement, each voluntarily and unqualifiedly waives theright, and each agrees that the other shall not be obligated, to bargain collectivelywith respect to any subject or matter not specifically referred to or covered inthis agreement, even though such subjects or matter may not have been withinthe knowledge or contemplation of either or both of the parties at the time thatthey negotiated or signed this agreement." In the existing contract between theUnion and the Respondent there is no such waiver. Sections 1 to 4 of ArticleXXVII, to which Respondent has referred, contains no waiver. Thesesectionsdeal exclusively with the right of either party to amend the existing contract.If it is Respondent's position that the Union is now seeking to amend themanage-ment clause by excluding the right of Respondent to contract work to outsidecontractors, it is clear that the present management clause is toogeneral, and as 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Trial Examiner has already found does not clearly and unmistakably waivethe right to bargain on this issue.Based on all of the evidence, and after giving consideration to Respondent'sargument, the Trial Examiner finds that Respondent violated Section 8 (a) (5)and (1) by refusing to bargain with the Union on the contracting of work tooutside contractors.b.TransferringemployeestoHughes Gun CompanyOn December 20, 1950, the Union requested bargaining with Respondentconcerning proposed plans to reopen the Dickson Gun Plant, which was operatedby Respondent during the last war. Thereafter Everitt had a telephone conver-sation with Rogers, representing Respondent, in which Everitt was given tounderstand that before any action was taken by Respondent, there would benegotiations with the Union.On January 12, 1951, Respondent issued a circularto all of its employees explaining that it intended to reopen the Dickson GunPlant as a separate corporation to be known as the Hughes Gun Company, andexplaining that a relatively small number of employees would be needed by theGun Company. Shortly thereafter, Respondent distributed to some of itsemployees a memorandum asking if such employees would be interested inreturning to the Gun Plant to do the same general level of work they were thenperforming.On January 26, 1951, Everitt wrote to Delmar calling Delmar's attention tothe fact that the Union had twice asked for information as to employees in theunit who had formerly worked at the Gun Plant, which information Respondenthad refused to furnish for the reason that it would require an "undue amountof time to develop" it.Everitt then directed Delmar's attention to the factthat Respondent had developed the information from its records, and waspolling the employees to determine whether they desired to transfer to the GunPlant.Everitt then protested the action of Respondent in bargaining directlywith the employees and ignoring the Union, and again renewed the requestof the Union for information as to the employees involved.On January 31, 1951, Delmar replied to Everitt refusing to furnish therequested information.On March 7, 1951, Respondent requested a meeting with the Union's repre-sentatives for the purpose of discussing a possible amendment to the contractcoveringemployees transferred to the Gun Plant; and at a latermeeting Re-spondent proposed to amend the contract to give employees transferred to theGun Plant seniority rights for all time worked outside the unit, upon the returnof such employees to the unit.On March 26, 1951, the Union again requested definite information as to thenamesof employees already transferred to the Gun Plant, with their presentand paststatus with reference to job classification and pay ; the same informa-tion as to employees then in the unit who formerly worked at the Dickson GunPlant; the number of employees Respondent contemplated transferring to theGun Plant ; what arrangements Respondent had made with employees alreadytransferred, and what arrangements Respondent contemplatedmaking withsubsequently transferred employees. In this request the Union stated that suchinformation, and other information previously requested, was necessary for fur-ther negotiations on the questionof an amendmentto the contractsuggestedby Respondent.On March 28, 1951, Respondent wrote to theUnion refusingto furnish the requested information as it had no relationship to the bargainingrights of the Union. THE HUGHES TOOL COMPANY221On April 3, 1951, the Union advised Respondent that the information it hadrequested was necessaryto intelligentbargainingon theproposed amendent tothe contractextendingseniority rights to employees temporarilytransferred tothe Gun Plant,and requested further bargaining.The attempt to bargain with the Union on a proposedamendment to thecontract covering the employees transferred to the Gun Plant were never con-cluded for the reason that Respondent refused to give the Unionany informa-tion on the subject.The Union, therefore, was not In a positionto bargainIntelligently on this question.Thereafter Respondent transferred eight em-ployees from the bargaining unit to the Hughes Gun Company, such employeesbeinggiven supervisory status.Respondent now takes the position that this whole question is moot; thatthese eight employees are not members of the unit and the Union has no rightto bargain for them; that the Hughes Gun Company Is now fullymanned andRespondent has no intention of transferring any other employees from theunit to the Gun Company ; that these eight employees were not transferred byRespondent, but voluntarily terminated their employment with Respondent, andhave accepted positions as supervisors witha separatecorporationand are nolonger subject to the bargaining rights of the Union.The TrialExaminerfinds it unnecessary to comment upon these claims of theRespondent. In its brief Respondenthas summarizeditsposition that therequests"were improper and the Company was not obligated under the factsand the law to furnish information with respect to any of them, for the reason,among others, that the letter as a whole was confined to the status of employeestransferred from the Main Plant to the Dickson Gun Plant, about which thecomplaining Union had no bargaining rights."The Trial Examiner finds no merit in Respondent's position for the followingreasons,first,Respondent requested the Union to bargain on thismatter, and,thereafter settled the matter unilaterally by transferring members of the unitto the Gun Company before negotiations with the Union were concluded ; andsecond, requests by the Union for information to enable the Union to intelligentlybargain on this question have at all times been refused by Respondent.It is not necessary to determine whether the Union is entitled to all theinformation it requested.Respondent has taken an intransigeant position asto the request of the Union for information. Its refusal to furnish anyinformation is evidence of its lack of good faith in bargaining!Based on allof the evidence, the Trial Examiner finds that Respondent refused to bargainwith the Union on the matter of transferring employees from the unit to theHughes Gun Company, in violation of Section 8 (a) (5) and (1) of the Act.c.Recalled employeesAaron Lee Curtis, a member of the grievance committee for the Union,made some inquiry of Respondent's supervisors as to the recalling to work ofan employee named B. D. Roberts. This matter clearly was a grievance,and was fully and satisfactorily settled under the grievance procedure in thecontract,and Roberts recalled.During the grievance procedure, Curtisrequested information from one of Respondent's employment supervisors asto the seniority of employees subject to recall. It is clear from the testimonythat Curtis applied at the wrong place for this information. Such requestshould have been made to the personnel director's office, and the Union was$ Southern Saddlery Company,90 NLRB 1205;TheJacobsManufacturing Company,supra. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDso advised.The evidence does not satisfy the Trial Examiner that Respondentrefused to bargain on this matter,and it will be recommended that subparagraph(c) of paragraph 8 of the complaint relating to recalled employees be dismissed.d.Salaried employeesOn March 13,1951,the Union requested Respondent to furnish a seniority listof all salaried employees within the bargaining unit,their rate classification,rate ranges, present rate,and rate history.On March 16,1951,Respondentrefused to furnish this information to the Union,relying upon Article XVII,section 2 of the agreement providing :Non-supervisory salaried employees within the bargaining unit shall con-tinue to work under the same rules and practices as have been establishedin the past.While occupying a job in which the job content has not beenchanged,no incumbent salaried employee's compensation shall be reducedbelow what it was on the effective date of this agreement.In refusing to furnish the Union with the requested information,Respondentstated"so far as we have been able to determine from our records,no incumbentsalaried employee's compensation had been reduced."Everitt testified that the Union desired this information to determine ifRespondent was following section 2 of Article XVII of the contract;that hehad no conferences with Delmar,or with any other supervisory employee ofRespondent,on this subject.After Respondent refused to furnish this informa-tion on March 16,1951, the Union made no further requests therefor.At the hearing Delmar testified that Respondent would furnish the informationrequested by the Union, except the information as to rate history,and thatas to this,Respondent wanted the Union to explain what they wanted and whythey wanted it.Delmar was asked how respondent expected the Union todetermine whether Respondent was carrying out the same policies in regardto salaried employees as were followed in the past if Respondent refused tofurnish the Union with information as to past policies and what has happenedsince the execution of the contract.Delmar replied :I don't expect them to find out anything, Mr. Counselor.For the first timein the history of bargaining rights, they have asked for data concerningthe salaried employees in the unit,and in asking for that data,Iwouldlike to know what their motive is.The fact that Respondent has now reversed its position in refusing to furnishany information to the Union on this subject clearly indicates that Respondentrecognizes that this is a bargainable matter.Questioning the Union'smotiveisdemanding information to which it is entitled is not sufficient to justifyRespondent's position at this time to refuse to furnish information from whichthe Union could determine whether there had been any change in Respondent'spolicy in regard to salaried employees.It is not necessary to determine whether the Union is entitled to all ofthe information it has demanded,but Respondent's refusal to furnish anyinformation as to rate history is a refusal to bargain as required by the Act;and the Trial Examiner finds that Respondent thereby violated Section 8(a) (5) and(1) of the Act.e.Jobcontents(time-study reports)On February 26, 1951,the Union wrote Respondent that there was dissatisfac-tion among the employees as a result of Respondent's drive for more produc- THE HUGHES TOOL COMPANY223tion, and requested Respondent to furnish the Union with a copy of the time-studyreports made on all jobs since January 1, 1950, showing the name of the personmaking the study and the name of the operator who was on the machine atthe time the study was made.On February 27, 1951, Respondent suggested that the Union furnish infor-mation as to any specific cases in which employees had complained ratherthan require Respondent to delve into all of the time-study records of 1950,and that Respondent was anxious to correct any inequities.There is no testimony that the Union followed up this matter after receiptof Respondent's reply of February 27, 1951.Respondent's letter of February27, 1951, does not even suggest that Respondent would refuse to furnish suchinformation as was necessary to enable the Union to bargain on this issue.Areasonable interpretation of this letter is that Respondent was willing to discussthe matter further to determine if it was necessary to go into an extensivesearch of all of the time-study reports for the year 1950.From the evidence itappears that the Union thereafter abandoned the matter. Such evidence doesnot convince the Trial Examiner that Respondent refused to bargain, and itwill be recommended that subparagraph (e) of paragraph 8 of the complaintbe dismissed.f.Wage data and classifications of employees with their rates of payIn July 1951 Everitt and other members of the Union, together with ThomasM. Mobley, attorney representing the Union, had conferences with Delmar,representing Respondent, with respect to negotiations as to a wage increaseeffective August 1, 1951, in accordance with the contract.At these conferences,Delmar requested the representatives of the Union to make a written demandfor the information the Union desired for these negotiations.On July.16, 1951, the Union wrote to Delmar requesting the following informa-tion :List of employees in each classification with their rates of pay and ratespaid.Average rates paid and average rates of pay for the above. (For thesalaried group the rate ranges for the appropriate classifications affectedwill be needed.)Changes in production in proportion to changes in man hours worked.All the above is requested for as nearly as practicable on the followingdates : January 15, 1950, August 1, 1950, October 1, 1950, June 1, 1950, andJuly 1, 1950.1On July 19, 1951 Respondent advised the Union :For the base payroll period ending January 15, 1950, we had a total of2,468 hourly and salary employees in your bargaining unit, who worked atotal of 120,158 straight time hours for which they received total straighttime compensation (including shift differential) of $191,802.02.The averagehourly rate for employees in your bargaining unit on January 15, 1950, was$1.5962.Effective October 2, 1950, a blanket wage increase of 12¢ an hour wasgiven to hourly employees in the bargaining unit and corresponding adjust-ment to salaried employees in the bargaining unit.The remaining adjust-ment under present stabilization regulations is 4¢ an hour.0At the hearing, it was developed that June 1, 1950, and July 1, 1950, was an error,and that 1950 should have been 1951.This error appears obvious. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent refused to furnish the Union with any informationconcerningchanges inproduction, taking the position that Respondent did not favornegotiations whichaim to exceedor break the stabilizationformulasestablishedby the Wage Stabilization Board.On July 25, 1951, the Union renewed its demand for the detailedinformationit requested on July 15, 1951,statingthat such information was necessary for theUnion to determine the amount of rate increase the employees are entitled tounder theWageStabilizationBoard'soriginalformulaand subsequent rulingsand not the amount Respondent thinks they are entitled to receive.On July 27, 1951, Respondentrepliedto the renewed request of July 25, 1951,stating that it had supplied the Union with all of the pertinent data requiredfor submission of wage increase information to the Wage Stabilization Board ;and that Respondent did not feel that the information requested regardingproduction was pertinent to the present negotiations.The evidence establishes that the information Respondent gave the Union onJuly19 was incorrect in certain respects, and that the Union's request fordetailed information, rather than the conclusions of Respondent, was necessaryfor the Union, in protecting the interests of the employees in the unit, to determinethe accuracy of Respondent's conclusions.Respondent contendsthat wherethere hasbeen continuous bargaining ingood faith on a particular subject of negotiation, a finding of refusal to bargaincannot be sustained.Stated generally, there may be some merit to Respondent'sposition.Such astatement,however,doesnot apply to the present case.What-ever may have occurred after the close of the hearing cannot beconsidered indetermining whether Respondent's conduct amounted to a refusal to bargain.In the present case, the Union requested certain detailed information andRespondent definitely refused to supply this information.The only questionto be determined is whether the Union was entitled to this information. If itwas, and Respondent refused to furnish it, it is clear that there has been arefusal to bargain in violation of the Act.Respondent next contends that where a Union requests information in sucha form that Respondentdoesnot understand what information the Uniondesires,and noreasonable person can understand what information is wanted, Respond-ent cannot be found guilty of a refusal to bargain. It is not necessary todetermine if there is merit in Respondent's position, considering such statementin the abstract.At the hearing, Respondent's attorney by astute cross-examina-tion of Everitt 2nd Mobley sought to confuse these witnesses and make itappear that at least Everitt did not know just what information the Unionreally wanted, an.l this was true with respect to the five dates referred to in theconcluding paragraph of the letter of July 16. Considering the testimony ofEveritt, Mobley, and Delmar together, it is clear that Respondent had no partic-ular difficulty in understanding what information was desired by the Union.Certainly Delmar's letter of July 19 (General Counsel Exhibit No. 26), does notindicate that he had any difficulty in understanding the Union's position.Respondent further contends that the furnishing of the names of all of theemployees within the bargaining unit as requested by the Union would, under thecircumstances, probably be construed as an unfair labor practice by Respondent,and in support of such position citesL. Ronney d Sons Furniture ManufacturingCompany,93 NLRB 1049. That case is not in point in any respect. The factsthere were so dissimilar to those in the present case that the Trial Examinerdoes not find it necessary to comment upon them. THE HUGHES TOOL COMPANY225Mobley testified that in a conference with Delmar on July 16, Delmar gavethe Union certain figures,and admitted they were not accurate,that thesefigures included some supervisory employees.In the letter of July 19 fromDelmar, Respondent gave the Union certain figures which were slightly modifiedfrom those given verbally to the Union at the conference on July 16. In viewof the uncertainty as to the accuracy of the figures which Respondent suppliedto the Union, it is reasonable for the Union to feel dissatisfied with the con-clusions of Respondent,and it was clearly within its rights in demanding thedetails that it mignt be in a position to check the results arrived at by Respondent.To do this, it was necessary for the Union to be given the names of the employeesin the unit in each classification.InB. F. GoodrichCo., 89 NLRB 1151, the Board found that the offer by Respond-ent to furnish data as to the salaries, salary ranges, and merit ratings of theemployees was not sufficient where Respondent declined to furnish the namesof the employees.Respondent further contends that the furnishing of information to the Unionas to changes in production in proportion to changes in man hours worked wouldnot be relevant to bargaining on wages. In support of this position Respondenturges that the position of the Union that the Wage Stabilization Board will con-sider an increase in wages based on increased production is without merit. ThisBoard is not in a position to consider what policy the Wage Stabilization Boardmay take in the matter of an increase in wages based on increased production.Respondent's position is that the Wage Stabilization Board will not consider anincrease in wages based on increased production, while the position of the Unionis that there is basis for the position that such an increase will be considered bythat Board.To pose this issue clearly leaves the matter as a bargainable questionwhich, after it has been negotiated by the Union and the Respondent, must beleft to the Wage Stabilization Board for ultimate settlement.After all, the Actdoes not require this Board to settle that issue.The only function of the Boardis to determine if this is a bargainable matter, and then leave it to the partiesto settle with the Wage Stabilization Board whether the position of the Unionor the Respondent is sound.That this was a matter affecting the wages andconditions of employment is clear, and the Union was acting within its rights inseeking information to bargain intelligently on this issue.In conclusion, the Trial Examiner finds no merit in Respondent's position inrefusing to furnish the information requested by the Union with respect to wagedata and classifications of employees with their rates of pay, and from all of,the evidence finds that Respondent thereby violated Section 8 (a) (5) and (1)of the Act.On October 4, 1951, Respondent filed a motion with the Trial Examiner alleg-ing that on October 1, 1951, Respondent and the Union had entered into a wageagreement which settled all issues between the parties in relation to hourlyrates, and that "all reopening privileges of the Union of any nature on wagescinder the current labor contract are definitely and specifically closed untilJuly 31, 1952, the termination date" of the new contract ; and that by reason ofsaid agreement all issues as to wages are settled, and that the charges alleged insubparagraphs (d), (e), and (f) of paragraph 8 of the complaint are moot.Re-spondent therefore moves that these three subparagraphs be dismissed.GeneralCounsel and the Union have opposed the granting of this motion.The Trial Examiner has found that the evidence in support of the chargealleged in subparagraph (e) is not sufficient to support that charge, and willrecommend that this subparagraph of the complaint be dismissed. 226DECISIONSOF NATIONALLABOR RELATIONS BOARDIt has been found that Respondent violated Section 8 (a) (5) and (1) by re-fusingto bargain concerning subparagraph (d) salaried employees, and sub-paragraph (f) wage data, etc. InSouthern Saddlery Co., supra,the Board said :It is well established that theissuesraised by filing charges alleging a refusalto bargain do not become moot by reason of the subsequent execution of acollectivebargainingagreement.Respondent cannot now purge itself of the violations of which it is guilty byexecuting a new contract with the Union.What the situation might be if Re-spondent furnished the information requested by the Union it is not necessaryto decide, as there is no proof that such information was furnished.Respond-ent'smotion to dismiss subparagraphs (d) and (f) of paragraph 8 of thecomplaint is denied.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes, burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYIt having been found that Respondent, The Hughes Tool Company,has en-gaged in unfair labor practices within the meaning of Section 8 (a) (5) and (1)of the Act, it will be recommended that it cease and desist therefrom and takecertain affirmative action in order to effectuate the policies of the Act.It has been found that on October 23, 1950, and thereafter, Respondent hasrefused to bargain collectively with Independent Metal Workers Union, Locals1 and 2, as the exclusive representative of its employees in an appropriate unit;that while purporting to maintain a conciliatory attitude toward the Union,Respondent has arbitrarily assumed the position that the Union has waived itsrights to bargain on the contracting of work to outside contractors, and hasrefused to bargain with the Union on this issue; that Respondenthas bargainedwith its employees in the bargaining unit with reference to the transfer of someof said employees to the Hughes Gun Company, refusing to recognize the rightof the Union to bargain on behalf of these employees while they were still mem-bers of the bargaining unit ; by questioning the motive of the Union tobargainabout salaried employees included in the unit ; alleging that this was the firsttime in the history of bargaining rights that the Union had sought informationregarding such employees ; by refusing to furnish information to the Union con-cerning wage data and classifications of employees in the unit with their ratesof pay, and refusing to furnish information to the Union as to changes inproduction in proportion to changesinmanhours worked, such refusal beingbasedon Respondent's theory that the Wage Stabilization Board would notconsider a raise in wages based on increased production.Respondent's actionsclearly indicate that a general order, to bargain would not be sufficient to ef-fectuate the policies of the Act.Accordingly, it will be recommended that Re-spondent be required, upon request, to bargain collectively with the Union asthe exclusive representative of its employees in the appropriate unit, with respectto contracting work to outside contractors, transferring employees from the unitto the Hughes Gun Company, rate history and other data with respect tosalaried THE HUGHES TOOL COMPANY ^227employees in the bargaining unit, wage data, and other information, including alist of the employees in the unit, and changes in production in proportion tochanges in man hours worked, and be required to furnish the Union the informa-tion which it previously requested and such further information as will enablethe Union to evaluate Respondent's position and to bargain intelligently thereon.As the complaint does not allege unfair labor practices other than refusing tobargain, and the evidence does not reveal a danger of the commission of unfairlabor practices other than refusing to bargain collectively to be anticipated fromRespondent's conduct in the past, the Trial Examiner will not recommend thatRespondent cease and desist from the commission of any other unfair laborpractices.Upon the basis of the foregoing findings of fact and the entire record in thisproceeding, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2 (5) ofthe Act.2.All journeymen, carpenters, and apprentices at the Respondent's Houstonplant, including all other hourly paid nonsupervisory production and mainte-nance employees, all nonsupervisory salaried employees working in the produc-tion area except timekeepers, excluding the carpenter foreman, all journeymenmaintenance pipefitters and apprentices, the foreman, executive, supervisory,clerical, office and professional employees, electrical employees, print shop em-ployees, industrial relations department employees, accounting department em-ployees other than shop clerks, all engineering department employees exceptmechanics, helpers, and laborers in the laboratory, and cafeteria employees,constitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.3.At all times since April 20, 1950, the Union has been the exclusive repre-sentative of the employees in the aforesaid unit for the purposes of collectivebargaining within the meaning of Section 9 (a) of the Act.4.By failing and refusing, on or about October 23, 1950, and at all timesthereafter, to bargain collectively with the Union as the exclusive representa-tive of the employees in the appropriate unit, Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (5) ofthe Act.5.By said acts Respondent has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act andhas engaged in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.7.Respondent did not refuse to bargain collectively with theUnion in regardto the seniority of employees subject to recall and with respect toRespondent'salleged drive for more production.[Recommendations omitted from publication in this volume.]227260-53-vol. 100--16